In an action, inter alia, to recover damages for breach of contract, the defendant appeals from a judgment of the Supreme Court, Westchester County (Friedman, J.H.O.), entered August 21, 2006, which, after a nonjury trial, and upon a decision of the same court dated May 18, 2006, is in favor of the plaintiff and against it in the principal sum of $45,500.
Ordered that the judgment is affirmed, with costs.
*703Upon review of a determination rendered after a nonjury trial, this Court’s authority “is as broad as that of the trial court,” and this Court may “render the judgment it finds warranted by the facts, taking into account in a close case the fact that the trial judge had the advantage of seeing the witnesses” (Northern Westchester Professional Park Assoc. v Town of Bedford, 60 NY2d 492, 499 [1983] [internal quotation marks omitted]; see Betsy Meyer Assoc., Inc. v Lorber, 42 AD3d 509 [2007]; Nelson v McKay, 41 AD3d 802 [2007]). We find there is no basis to disturb the Supreme Court’s determination in this case (see Betsy Meyer Assoc., Inc. v Lorber, 42 AD3d 509 [2007]). Miller, J.P., Ritter, Goldstein and Dickerson, JJ., concur.